Citation Nr: 0325810	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome.

2.  Entitlement to an increased rating for status post 
anterior cruciate ligament reconstruction of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the veteran to undergo VA 
neurological and orthopedic examinations at the 
appropriate VA medical facility.  Please note the 
veteran's preference that he be examined in 
Detroit.  The neurological examination should be 
conducted first, and the report of that examination 
made available to the orthopedic examiner in 
connection with his/her examination.
The entire claims file must be made available to 
and reviewed by each physician designated to 
examine the veteran and the examination reports 
should reflect consideration of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to include X-
rays and range of motion studies, reported in 
degrees, with normal ranges provided for comparison 
purposes) should be accomplished, and all clinical 
findings should be reported in detail.  Each report 
of examination should be comprehensive and include 
a detailed account of all manifestations of the 
service-connected low back disability and left knee 
disability.  Each examiner should set forth all 
examination findings, along with the complete 
rationale for each opinion expressed and conclusion 
reached, in a printed (typewritten) report.
The neurological examiner should identify current 
neurological symptoms associated with the low back.  
The examiner should specifically indicate whether 
the veteran's intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the 
site of the diseased disc, little intermittent 
relief.  The examiner should also indicate whether 
the veteran's intervertebral disc syndrome is 
productive of incapacitating episodes having a 
total duration of at least six weeks during the 
past 12 months.  
(Back) The orthopedic examiner should specifically 
report limitation of range of motion of the lumbar 
spine.  The examiner should also indicate whether, 
during the examination, there is objective evidence 
of pain on motion, weakness, excess fatigability, 
and/or incoordination associated with the low back.  
In addition, the physician should indicate whether, 
and to what extent, the veteran experiences likely 
functional loss due to pain and/or any of the other 
symptoms noted above during flare-ups and/or with 
repeated use; to the extent possible, the examiner 
should express such functional loss in terms of 
additional degrees of limited motion.  
(Left Knee ) The orthopedic examiner should 
specifically report whether there is recurrent 
subluxation or lateral instability of the left knee 
and, if so, to what degree, i.e., slight, moderate 
or severe.  The examiner should specifically report 
limitation of range of motion of the left knee.  
The examiner should also indicate whether, during 
the examination, there is objective evidence of 
pain on motion, weakness, excess fatigability, 
and/or incoordination associated with the left 
knee.  In addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to pain 
and/or any of the other symptoms noted above during 
flare-ups and/or with repeated use; to the extent 
possible, the examiner should express such 
functional loss in terms of additional degrees of 
limited motion.  
Considering the results of the 
neurological examination and the 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to the appropriate 
characterization of, and assessment as to 
the severity of, the service-connected 
low back and left knee disabilities.  In 
providing assessments as to the severity 
of these disabilities, the examiner 
should comment upon the impact that of 
each of these disabilities have on the 
veteran's ability to engage in 
substantially gainful employment.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





